                                                                                           Sanford Heisler Sharp, LLP
                                                                                           1350 Avenue of the Americas, Floor 31
                                                                 06/08/2021                New York, NY 10019
                                                                                           Telephone: (646) 402-5650
                                                                                           Fax: (646) 402-5651
                                                                                           www.sanfordheisler.com

Alexandra Harwin, Partner
Co-Chair of Discrimination and Harassment Practice Group
(646) 401-0475
aharwin@sanfordheisler.com                         New York | Washington D.C. | San Francisco | San Diego | Nashville | Baltimore


                                                        June 7, 2021

VIA ECF
The Honorable Katharine H. Parker
U.S. District Court for the Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street                                                                                                    06/08/2021
New York, NY 10007

Re:      Robinson v. De Niro and Canal Productions, Inc., No. 1:19-cv-09156 (LJL) (KHP)

Dear Judge Parker:

        Pursuant to Section III of this Court’s Individual Practices in Civil Cases, Plaintiff Graham
Chase Robinson (“Plaintiff” or “Ms. Robinson”) hereby requests leave to make limited, narrowly
tailored redactions to one of the exhibits filed in connection with Plaintiff’s Opposition to Canal’s
Motion for Leave to Amend its Answer to Include Counterclaims. Specifically, Exhibit B of
Plaintiff’s Declaration contains contemporaneous time records that Ms. Robinson emailed to herself
during her employment with Defendants, and Plaintiff seeks leave to redact her personal email
address from these documents. Defendants consent to this request.

        “Notwithstanding the presumption of access under both the common law and the First
Amendment,” it is well established that judicial documents may be sealed or redacted “if
‘countervailing factors’ in the common law framework or ‘higher values’ in the First Amendment
framework so demand.” See Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 124 (2d Cir.
2006); see also Crossman v. Astrue, 714 F. Supp. 2d 284, 287 (D. Conn. 2009) (holding that “there
can be (and often are) considerations of personal privacy . . . that can trump the right of the public
to access court records.”).

        As the Second Circuit held in Bernstein v. Bernstein Litowitz Berger & Grossmann LLP,
“[t]he ‘right to inspect and copy judicial records is not absolute,’ . . . and a court may exercise its
‘supervisory power over its own records and files’ to deny access ‘where court files might have
become a vehicle for improper purposes.’” Bernstein v. Bernstein Litowitz Berger & Grossmann
LLP, 814 F.3d 132, 142 (2d Cir. 2016) (citing Nixon v. Warner Comm’ns, Inc., 435 U.S. 589, 598
(1978)). “Once the court has determined that the documents are judicial documents and that
therefore a common law presumption of access attaches, it must determine the weight of that
presumption.” Id. (citing Lugosch, 435 F.3d at 119).
Hon. Katharine H. Parker
June 7, 2021
Page 2 of 2

        Here, the relevant considerations warrant the requested redactions, which only apply to Ms.
Robinson’s personal email address. First, the presumption of access to these records is low, as the
documents are merely “those passed between the parties in discovery.” Bernstein, 814 F.3d at 142
(citation omitted). Further, access to the redacted material would not “materially assist the public
in understanding the issues before the . . . court, and in evaluating the fairness and integrity of the
court’s proceedings.” Id. at 139 (citing Newsday LLC v. Cty. of Nassau, 730 F.3d 156, 166-67 (2d
Cir. 2013). The public does not need to see Plaintiff’s personal email address in order to
understand the issues before the Court. Given the minimal redactions requested, the public can
fully grasp the content of the documents with the proposed redactions.

       Critically, the redactions are necessary to avoid having these documents “become a vehicle
for improper purposes.” Bernstein, 814 F.3d at 142 (2d Cir. 2016) (citing Nixon, 435 U.S. at 598).
If Plaintiff’s personal email address is publicly disclosed, it will leave her susceptible to
harassment and other intrusions from the public at large. This is a particular risk given the
substantial public and media attention that has been paid to this high-profile case.

       We appreciate the Court’s consideration of this request.

                                                       Respectfully submitted,




                                                       Alexandra Harwin
